                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                  EASTERN DIVISION

TIMOTHY BEST,                                          )
                                                       )
                               Plaintiff,              )
                                                       )        JUDGMENT IN A
v.                                                     )        CIVIL CASE
                                                       )        CASE NO. 4:20-CV-191-D
BELLEVUE HOSPITAL, ELLENVILLE                          )
REGIONAL HOSPITAL, and PRIME CARE                      )
MEDICAL INC.,                                          )
                                                       )
                               Defendants.             )


Decision by Court. This action came before this Court for ruling as follows.


IT IS ORDERED, ADJUDGED, AND DECREED that on January 6, 2021, the Court
DISMISSED plaintiff's claims against Bellewe Hospital and Ellenville Regional Hospital
as barred by the statute of limitations.

FURTHER, IT IS ORDERED, ADJUDGED, AND DECREED that the court GRANTS
defendant's motion to dismiss [D.E. 18]. Plaintiff failed to satisfy the mandatory pre-filing
certification requirements of Rule 9(j) of the North Carolina General Statutes lA-1.
Accordingly, the court DISMISSES plaintiff's medical malpractice claim against Prime Care
Medical, Inc.


This Judgment Filed and Entered on May 13, 2021, and Copies To:
Timothy Best                                           (Sent to 210 E Firetower Rd. Winterville, NC
                                                       28590 via US Mail)
Andrew A. Vanore, III                                  (via CM/ECF electronic notification)
Skylar Gallagher                                       (via CM/ECF electronic notification)


DATE:                                                  PETER A. MOORE, JR., CLERK
May 13, 2021                                           (By) /s/ Nicole Sellers
                                                                Deputy Clerk
